   Case 2:19-cr-00084-MWF Document 12 Filed 02/26/19 Page 1 of 5 Page ID #:35


                                                         UNITED STATES DISTRICT COURT
                                                        CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                                      Western Division
                                                                  Plaintiff;
                                 vs.                                           Case Number: 2:19-CR-00084-MWF-1               Information
                                                                               Initial App. Date: 02/26/2019                  Summons
PEJMAN VINCENT MEHDIZADEH                                                      Initial App. Time: 11.00 AM




                                                                Defendant.     Date Filed: 02/14/2019
                                                                               Violation: 18:152 1
                                                                               CourtSmarU Reporter:

      PROCEEDINGS HELD BEFORE UNITED STATES                                                         CALENDAR/PROCEEDINGS SHEET
       MAGISTRATE JUDGE: Alexander F. MacKinnon                                                      LOCAL/OUT-OF-DISTRICT CASE



     PRESENT:                     Bernal, Ilene                                                                                    None
                                                                    ~1 Ri ~
                                      Deputy Clerk                             Assistant U.S. tarney                         Interpreter/Language
             ~~ INITIAL APPEARANCE NOT HELD -CONTINUED
                 Defendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                      preliminary hearing OR ~'' removal hearing /Rule 20.
           e~ Defendant states true name ~( is as charged ~- is
                 Court ORDERS the caption of the Indictment/Information be changed to reflect defendants different true name. Counsel are directed to
                 file all future documenu reflecting the true name as stated on the record.
            ~~` Defendant advised of consequences of false statement in financial affidavit. G Financial Affidavit ordered SEALED.
                 Attorney: Stephen Jones, Retained ~ Appointed ^~ Prev. Appointed ~ Poss. Contribution (see separate order)
                 (- Special appearance by:
            ~' 1 Government's request for detention is: ~ GRANTED r, DENIED ~ WITHDRAWN L~ CONTINUED
                 Defendant is ordered: ~_ Permanently Detained E7 Temporarily Detained (see separate order).
                 BAIL FIXED AT $ I ~ ~~1 O@ <IiS ~~~(SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
            p Government moves to iTN AL Complainbindictment/Information/Entire Case: ~7 GRANTED r; DENIED
            ~7 Preliminary Hearing waived.
            ~~ Class B Misdemeanor €_I Defendant is advised of maximum penalties
                 This case is assigned to Magistrate Judge                                                 .Counsel are directed to contact the clerk for the
                 setting of all further proceedings.
            ~~ PO/PSA WARRANT ?- Counsel are directed to contact the clerk for
                District Judge                                                              for the setting of further proceedings.
            `~ Preliminary Hearing set for                                      at 430 PM
            ~~ PIA set for:                                     at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                 Government's motion to dismiss case/defendant                                                only: `_l GRANTED ['7 DENIED
            ~3 Defendants motion to dismiss for lack of probable cause: C~ GRANTED "DENIED
                Defendant executed Waiver of Rights. ,'~ Process received.
                Court ORDERS defendant Held to Answer to                                    District of
                  L' Bond to transfer, if bail is posted. Defendant to report on or before
                     Warrant of removal and final commitment to issue. Date issued:                                 By CRD:
                     Warrant of removal and final commitment are ordered stayed until
                Case continued to (Date)                                          (Time)                                   AM / PM
                Type of Hearing:                                    Before Judge                                         /Duty Magistrate Judge.
                Proceedings will be held in the ~7 Duty Courtroom                                ~ Judge's Courtroom
                Defendant committed to the custody ofthe U.S. Marshal ~Summons: Defendant ordered to report to USM for processing.
                Abstract of Court Proceeding(CR-53) issued. Copy for~d'¢d to USM.
                Abstract of Order to Return Defendant to Court on Next Court Day (M-20)issued. Original forwarded to USM.


                              Ci PSA ~~ USPO                                                                        READY                               L
                                                                                                                     Deputy Clerk Initials              r/
                                                                                                                                                             L
       M-5(10/13)                              CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                          Page 1 of 1
               Case 2:19-cr-00084-MWF Document 12 Filed 02/26/19 Page 2 of 5 Page ID #:36


                  UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

    Case Name: United States of America v. PEJMAN VINCENT MEHDIZADEH                                   Case No. 2:19-CR-00084-MWF-1
                                                ■ Defendant
                                                Q                   ~ Material Witness

    Violation of Tide and Section: 18:152(1)
                                    ■ Summons
                                    Q                  ~ Out of District ~ UNDER SEAL ~ Modified Date:
    Check ~oone ofthefive`numbered boxes below{unless one bond u to be replaced by another):
    1.  Persona Recognizance Signature On y         (c).~ Affidavit of Surety With Justification                Release No.
    2.~ Unsecured Ap earance Bond                          (Form CR-3) Signed by:                                    S~`y~

                                                                                                                       Release to Pretrial ONLY
    3. ~ Appearance Bond
                                                                                                                  ~ Release to Probation ONLY
                                                                                                                  ~ Forthwith Release
      (a).~ CaSh DepOSit(Amount or %)(Form CR-7)
                                                                          With Full Deeding of Property:
      (b).~ Affidavit of Surety Without
            Justification (Form Cx-4) Signed by:
                                                                                                                  ~ pll Conditions of Bond
                                                                                                                   (Exce tClearing-Warrants
                                                                                                                    Con~tion) Must be Met
                                                                                                                    and Posted by:



                                                                                                                       Third-Party Custody
                                                         4,~ Collateral Bond in the Amount of(Cash                     Affidavit(Form CR-31)
                                                             or Negotiable Securities):
                                                                $                                                ~ Bail Fixed by Court:
                                                         5.❑Corporate Surety Bond in the Amount of:               AFM     / ib
                                                              $                                                    (Judge /Clerk's Initials)


                                                      PRECONDITIONS TO RELEASE
         The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(g)(4).
   ~ The Court has ordered a Nebbia hearing under 4 3142(g)(4).
   ~ The Nebbia hearing is set for                                        at            ~ a.m. ~ p.m.

                                                 ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
~iSubmit to: ~ Pretrial Services Agenry(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
                 (The agency indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~

    Surrender all passports and travel documents to Supervising Agency no later than          ~,~'L~s ~(~'                      ,sign a Declaration
                                                                                         T
     re Passport and Other Travel Documents(Form CR-3~,and do not apply for a passport or other travel document during the pendency
     ofthis case.
    Travel is restricted to       ~~~,{~                ~            (~    ,, ~i              unless prior permission is granted by Supervising
     Agenry to travel to a specific other location. Court permission is required for international travel.
    Reside as approved by Supervising Agenry and do not relocate without prior permission from Supervising Agenry.
    Maintain or actively seek employment and provide proof to Supervising Agenry. ~~ Employment to be approved by Supervising Agency.
    Maintain or begin an educational program and provide proof to Supervising Agenry.
                                                                                   Defendant's Initials:     ~~_ ~ ~    Date:     ~ Z(;, I 0 q
CR-1 (10/18)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                   PAGE 1 OF 4
           Case 2:19-cr-00084-MWF Document 12 Filed 02/26/19 Page 3 of 5 Page ID #:37
    Case Name: United States of America v. PEJMAN VINCENT MEHDIZADEH                                  Case No. 2:19-CR-00084-MWF-1
                                                   Q■ Defendant     ~ Material Witness
        Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
        witness in the subject investigation or prosecution, ~ including but not limited to

                                                                 Q eatcept
        Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
        of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

        Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,
        you agree to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
   '~ Do not use or possess any identification, mail matter, access device, or any ident~cation-related material other than in your
        own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
        to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
       Do not engage in telemarketing.
       Do not sell, transfer, or give away any asset valued at $                                   or more without notifying and obtaining
        permission from the Court, except
       Do not engage in tax preparation for others.
       Do not use alcohol.
       Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
        requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
        Supervising Agenry.
       Do not use or possess illegal drugs or state-authorized marijuana.         In order to determine compliance, you agree to
        submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
   ~y Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or
        designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
        prescribed by a medical doctor.
       Submit to:         drug andlor Q alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agenry.
        You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.
       Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
        of treatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~ Release to USPO only
       Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
        Supervising Agenry. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
       Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
       Agenry, which           will or   will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
           Locarion monitoring only - no residential restrictions;
                                  -or-
               You are restricted to your residence every day:
                        from                 ❑ a.m. ❑ p.m. to                   ❑ a.m. ❑ p.m.
                        as directed by Supervising Agency;
                                  -or-
                                                                                   Defendant's Initials:   ~~          Date:   Z ~7~,          ~
CR-1 (10/18)                                CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                              PAGE 2 OF 4
           Case 2:19-cr-00084-MWF Document 12 Filed 02/26/19 Page 4 of 5 Page ID #:38
       Case Name: United States of America v. PEJMAN VINCENT MEHDIZADEH                                      Case No. 2:19-CR-00084-MWF-1
                                                    0Defendant        ~ Material Witness

               You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and

                                                                                         all of which must be preapproved by Supervising Agenry;
               Release to PSA only ~ Release to USPO only
          You are placed in the third-party custody(Form CR-31)of
          Clear outstanding0 warrants or~ DMV and traffic violations and provide proof to Supervising Agencywithin                       days
           of release from custody.
          Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access eatcept
           as approved by Supervising Agenry. ~ In order to determine compliance, you agree to submit to a search of your person
           and/or property by Supervising Agency in conjunction with the U.S. Marshal.
          Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
           the age of 18 except in the presence of a parent or legal guardian of the minor.
          Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
           under the age of 18.
          Do not be employed by, affiliated with, own,control,or otherwise participate duectly or indirectly in the operation of any daycare
          facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
          Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
           of your person and/or property, including computer hardware and software, by Supervising Agenry in conjunction with the U.S.
           Marshal.
          Other conditions:




                                                 GENERAL CONDITIONS OF RELEASE
  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. 4 14135x.

                                                                                     Defendant's Initials:     V~       Date:
CR-1 (10/18)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                      30F4
            Case 2:19-cr-00084-MWF Document 12 Filed 02/26/19 Page 5 of 5 Page ID #:39
      Case Name: United States of America v. PEJMAN VINCENT MEHDIZADEH                                       Case No. 2:19-CR-00084-MWF-1
                                                   0 Defendant             ~ Material Witness


                                      ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

      As a condition of my release on this bond, pursuant to Title 18 ofthe United States Code,I have read or have had interpreted to me
      and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
      all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

      Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
      continue in full force and effect until such time as duly exonerated.

      I understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
      release, an order of detention, and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
      fine.

     I further understand that if I fail to obey and perform any of the general and/or additional conditions of release of this bond,this bond
     maybe forfeited to the United States of America. If said forfeiture is not set aside,judgment may be summazily entered in this
     Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution ofthe
     judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
     United States,and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
     forfeited.

                                                                (.


         2f-~ ll~                                              l
     Date                                    Signature ofDefendant /Material Witness                           Telephone Number


           ~ S ~~tiS~ \~ ~ ~ ~.~l
     City and State(DO OTINCLUDE ZIP CODE)



          Check ifinterpreter is used: I have interpreted into the                                                      language this entire form
          and have been told by the defendant that he or she understands all of it.



     Interpreter's Signature                                                                                 Date



     Approved:
                               United States District Judge /Magistrate Judge                            Date

     Ifcash deposited: Receipt #                                   for $


    (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                     Defendant's Initials:      ~ —Z      Date:   ~-    ~ Z-C ~ ~ ~
CR-1 (10/18)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                  PAGE 4 OF 4
